Keeping a place to store intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
The appeal cannot be considered for the reason that it appears that appellant is on bail and the bail bond fails to comply with the statutory requirement that it contain not only the signature of the judge but also of the sheriff. See Art. 818, C. C. P., 1925; also Leal v. State, 17 S.W.2d 1064; Franks v. State, 42 S.W.2d 1016. In the present instance, the bond fails to contain the signature of the sheriff.
The State's attorney has, by motion, requested the dismissal of the appeal for the reason stated. In view of the condition of the record, the motion must be sustained.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.